DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 23 are objected to because of the following informalities:  In Claim 5, line 5, “connected” should be --connect--.  In Claim 23, line 5, “connected” should be --connect--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of Claim 16 is confusing. Claim 16 sets forth in line 3, a connector base which can be secured to the luminaire housing – this is taken to mean element 56, the next line sets forth a recessed flange and surrounding wall extending from the connector base 56- this limitation further modifies the connector base attached to the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al 2015/0362156.
Regarding Claims 1, 14, 15 and 20, Chien et al shows in Figures 1-5, a luminaire housing arrangement comprising a luminaire housing 50 that can accommodate a first electrical connector within the housing connected to electronic components and lighting elements within the housing (see Fig. 4B), a connector interface 51 secured to the luminaire housing and comprising a first mechanical connector arrangement 53, a supply box 2 for accommodating a second electrical connector 31 which is connectable to a power supply cable, the supply box further comprising a second mechanical connector arrangement 234 to engage the first mechanical connector arrangement 53, 
Regarding Claim 16, as well as can be understood, Chien et al shows in Figure 2, the connector interface 51 comprising a connector base 54 secured to the luminaire housing 5, and a recessed flange 534 and surrounding wall (as shown) extending from a connector base 531 and a connector male portion 533 which can be accommodated within a corresponding female recess 231 defined in the supply box 2.
Regarding Claim 17, Chien et al shows in Figure 2, the connector interface 51 including a pair of first connecting elements 532 that together define the first mechanical connector arrangement 53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 7, 8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al 205/0362156.
Regarding Claim 2, Chien et al shows in Figure 2, wherein the supply box 2 comprising a supply box base 202 and supply box cover 32 arranged to define a cavity 21 when fitted together, with the cavity accommodating the second electrical connector 
Regarding Claim 3, Chien et al discloses a portion of the second electrical connector 31 protrudes through the recess 231 to facilitate connection to the first electrical connector of the luminaire housing (see para. 0027).
Regarding Claim 4, Chien et al shows in Figure 2, the supply box 2 including a pair of second connecting elements 234 that define the second mechanical connector arrangement, each defining an aperture (as shown).  Chien et al fails to show the apertures positioned on a flange but shows the connector interface comprising a flange surface 53 for engaging with the apertures.  As Chien et al provides a secure coupling of the two components, the location and use of a flange is considered a matter of design choice.
Regarding Claim 5, Chien et al shows in Figure 1, the end of the supply box 2 including a mounting arrangement 4 to securely accommodate the power supply cable with the interface between the supply box base and the supply box cover 32 defining an aperture 232 to enable the power supply to extend through the supply box and connect to the second electrical connector 31 within the supply box 2, wherein each mounting arrangement comprises a support body 201 extending away from the supply box to support the power supply with a clamp 4200 provided to securely clamp the cable to the support body (protruding portion 4200 functions as a clamp to hold terminal deck 41 in 
Regarding Claim 7, Chien et al shows in Figure 2, the connector interface 51 comprises a connector base 54 which can be secured to the luminaire housing 5; a recessed flange 534 and surrounding wall to define a cavity, the recessed flange 534 defining a second key profile (as shown) and a connector male portion 533 extending from the recessed flange 534 which can be accommodated within the female recess 231 of the supply box 2.  
Regarding Claim 8, Chien et al discloses the connector interface 51 includes a pair of first connecting elements 532 that define the first mechanical connector arrangement (see middle of para. 0027).
Regarding Claim 21, Chien et al shows in Figure 1, the supply box 2 comprising a base 202 and a supply box cover 32 arranged to define a cavity 21 when fitted together, with the cavity 21 accommodating the second electrical connector 31, the supply box defining a female recess 231 having a recessed flange (periphery of opening).  Chien et al fails to show the female recess in the cover.  As Chien et al accomplishes the same desired result of mechanically linking the components, the location of the female recess is considered a matter of design choice. 

Regarding Claim 23, Chien et al shows in Figure 1, the supply box 2 comprising a base 202 and a cover 32 with an end 201 including mounting arrangements 4 to securely accommodate the power supply cable, with the interface between the supply box base 202  and the cover 32 defining an aperture 232 to enable the power supply to extend through the supply box 2 and connect to the second electrical connector 31 within the supply box.  Chien et al connects the power cable to a terminal 41 which connects to the second electrical connector (see para. 0029, the last sentence) and only shows the mounting arrangement at one end of the supply box.  As this accomplishes the same desired result of providing power to the lighting device to use a cable through the supply box and providing more than one end for the mounting arrangement is considered a matter of design choice.
Regarding Claim 24, Chien et al shows each mounting arrangement comprises a support body 201 extending away from the supply box to support the power supply 41 with a clamp 4200 provided to securely clamp the cable to the support body (protruding portion 4200 functions as a clamp to hold terminal deck 41 in place, see para. 0026). 


s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al 205/0362156 in view of Hutchens et al 2015/0055353.
Regarding Claims 11 and 12, Chien et al shows in Figures 4 and 5, the luminaire housing comprising a base 501 and a surrounding peripheral side wall (see Fig. 5) so as to define a cavity for accommodating the first electrical connector and a cover (shown not numbered) with the base component 501 defining a well 544 (see bottom third of para. 0027) to snugly accommodate the connector base 543 of the connector interface 51 but fails to show the base component including a mounting formation to enable the base luminaire to be fitted to a support.  Hutchens et al teaches that it is known in the art in Figure 7D to provide a mounting component 300 for a similarly shaped luminaire to secure the housing to a support 302 (see para. 0082).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chien et al to include a mounting component in the same manner as taught by Hutchens et al to directly mount the luminaire housing to a support for a secure supported arrangement and to vary the emission providing by the lighting device.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 is considered to set forth allowable subject matter because Claim 9 .

Claim 18 is considered to set forth allowable subject matter because Claim 18 sets forth wherein each first connecting element comprises a protruding tab with an inwardly extending locking member, the locking members of both first connecting elements being arranged to snap fit within a corresponding receiving aperture of the second mechanical connector arrangement on the supply box, the second mechanical connector arrangement comprising a pair of second connecting elements, and wherein each first connecting element is designed so that it can only engage with a predetermined one of the second connecting elements, thereby ensuring the correct polarity when the first and second electrical connectors are electrically connected together.  This combination of limitations was not shown or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Summey is cited of interest for showing in Figure 2, a connector interface arrangement for a lighting device. Yamae is cited of interest for showing in Figure 3, the passage of a cable 92 extending through arm 70 connected to a power supply box 90.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875